Citation Nr: 0526809	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  04-29 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to disability compensation under 38 U.S.C.A. 
§ 1151 for increased cervical spine disability, including 
headaches, neck pain, and loss of sensation in the arms and 
fingers.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from February 1962 to 
June 1963.

This matter is on appeal t the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  The veteran testified at a Board hearing at the 
RO in February 2005 before the undersigned Veterans Law 
Judge.  A transcript (T) of the hearing has been associated 
with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Reason for remand:  Inadequate VCAA notice and Inadequate 
medical opinion.  In claiming entitlement to VA compensation 
under the provisions of 38 U.S.C. § 1151 for additional 
disability as a result of VA medical treatment, the veteran 
contends that an injection administered on February 13, 2002, 
at the Minneapolis VA medical center (VAMC) to his cervical 
spine to alleviate headache pain left him with additional 
headache on the left side, numbness in the fingers and "odd 
sensations" in both arms.  He contends that he was offered 
more shots or a cervical fusion and that there has been no 
improvement in his condition.  He claims that the injection 
given on February 13, 2002, was not in the same area as 
previous injections and worse headaches and neck pain 
resulted.  

VA medical records from the late 1990s show the veteran 
received treatment for chronic pain including headache and 
cervical spine pain.  VA examiners in May 2002 and November 
2002 reported the veteran's pain had been worse since a 
"cervical nerve block misadventure" at a VAMC.  The report 
in May 2002 also noted the veteran's symptoms of major 
depressive disorder and post-traumatic stress disorder had 
been worse with worsened pain.  The veteran told another 
examiner in June 2002 that the injection "did not go right" 
and in July 2002 it was reported that the last set of facet 
injections caused more pain than relief.  

The RO obtained a medical opinion, dated in April 2003, from 
a VA nurse practitioner, but the records from the Minneapolis 
VAMC-including the report dated February 13, 2002,--were not 
in the claims file when the VA nurse reviewed the claims file 
in April 2003.  The Board notes that this opinion is also 
incomplete because the examiner did not address whether the 
veteran had additional disability following the injection 
and, if so, whether it was the result of fault or negligence 
in VA treatment.  Furthermore, the examiner did not address 
whether there was additional disability as a result of an 
unforeseen event.  For these reasons, remand is required to 
obtain another medical opinion by a physician who will review 
all the relevant evidence of record including treatment 
records obtained after the April 2003 opinion was rendered.  

With regard to the latter, the Board observes that the record 
dated February 13, 2002, showed that there was extreme 
difficulty in finding epidural space and that the veteran was 
injected at a point where there was some indication of such a 
space.  It was recommended that X-ray control be utilized for 
any further attempts at cervical epidural.  A handwritten 
notation on the February 13 record, dated February 21, 2002, 
indicates that the veteran reported no relief and that the 
pain was worse.  VA treatment records showed the diagnosis in 
May 2004 of cervicalgia with chronic cervical neuropathic 
pain syndrome after cervical injections were done.  The 
examination was positive for arm pain from the neck with 
weakness in the arms.  

Section 1151 provides compensation for "a qualifying 
additional disability . . . in the same manner as if such 
additional disability were service-connected.  A disability 
is "a qualifying additional disability" if it "was not the 
result of the veteran's willful misconduct" and it was 
caused by VA hospital care, medical or surgical treatment, or 
examination furnished the veteran by a VA employee or in a VA 
facility and the proximate cause of the disability was--

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
[VA] in furnishing the hospital care, 
medical or surgical treatment, or 
examination; or

(B) an event not reasonably 
foreseeable . . . .

38 U.S.C.A. § 1151 (West 2002).

Applicable VA regulations provide that claims based on 
additional disability due to hospital care, medical or 
surgical treatment, or examination must meet certain 
causation requirements:  

(1)  Actual causation required.  To 
establish causation, the evidence must 
show that the hospital care, medical or 
surgical treatment, or examination 
resulted in the veteran's additional 
disability or death.  Merely showing that 
a veteran received care, treatment, or 
examination and that the veteran has an 
additional disability or died does not 
establish cause.

(2)  Continuance or natural progress of a 
disease or injury.  Hospital care, 
medical or surgical treatment, or 
examination cannot cause the continuance 
or natural progress of a disease or 
injury for which the care, treatment, or 
examination was furnished unless VA's 
failure to timely diagnose and properly 
treat the disease or injury proximately 
caused the continuance or natural 
progress. . . . 

(3)  Veteran's failure to follow medical 
instructions.  Additional disability or 
death caused by a veteran's failure to 
follow properly given medical 
instructions is not caused by hospital 
care, medical or surgical treatment, or 
examination.

(d)  Establishing the proximate cause of 
additional disability or death.  The 
proximate cause of disability or death is 
the action or event that directly caused 
the disability or death, as distinguished 
from a remote contributing cause. 

(1)  Care, treatment, or examination.  To 
establish that carelessness, negligence, 
lack of proper skill, error in judgment, 
or similar instance of fault on VA's part 
in furnishing hospital care, medical or 
surgical treatment, or examination 
proximately caused a veteran's additional 
disability or death, it must be shown 
that the hospital care, medical or 
surgical treatment, or examination caused 
the veteran's additional disability or 
death (as explained in paragraph (c) of 
this section); and 

(i)  VA failed to exercise the degree of 
care that would be expected of a 
reasonable health care provider . . . .

(2)  Events not reasonably foreseeable.  
Whether the proximate cause of a 
veteran's additional disability or death 
was an event not reasonably foreseeable 
is in each claim to be determined based 
on what a reasonable health care provider 
would have foreseen.  The event need not 
be completely unforeseeable or 
unimaginable but must be one that a 
reasonable health care provider would not 
have considered to be an ordinary risk of 
the treatment provided.  In determining 
whether an event was reasonably 
foreseeable, VA will consider whether the 
risk of that event was the type of risk 
that a reasonable health care provider 
would have disclosed in connection with 
the informed consent procedures of 
[section] 17.32 of this [VA regulations]. 

69 Fed. Reg. 46,426, 46, 432-46,435 (Aug. 3, 2004) (to be 
codified at 38 C.F.R. § 3.361(c) (2005).

In addition to the medical opinion not having completely 
addressed the matters noted above, the Board finds that the 
March 2003 VCAA notice letter did not comply with the 
requirements of the VCAA.  The letter simply stated that the 
RO had all the information needed, having requested VA 
medical records.  VCAA notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  Although in section 
1151 claims, VA generally obtains all the relevant medical 
records and a medical opinion, if needed, and the claimant is 
not required to submit anything to substantiate the claim, 
the Board concludes that the veteran still should have been 
informed of the evidence needed to substantiate his claim for 
compensation under section 1151.  In this regard, he should 
have been advised that, although VA would obtain a medical 
opinion on the matter for him, he may also obtain and submit 
a medical opinion in support of his claim although he is not 
required to do so.

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The VBA AMC should send the veteran a 
VCAA letter which says the following:

"In claiming entitlement to VA 
compensation under the provisions of 38 
U.S.C. § 1151 for additional disability 
as a result of VA medical treatment, you 
have contended that an injection 
administered on February 13, 2002, at the 
Minneapolis VA medical center (VAMC) to 
your cervical spine to alleviate headache 
pain resulted in additional disability, 
including additional headache on the left 
side, numbness in the fingers and "odd 
sensations" in both arms.  This letter 
is to advise you that the evidence needed 
to substantiate this claim is medical 
evidence showing that the proximate cause 
of the additional disability you claim to 
have was (1) carelessness, negligence, 
lack of proper skill, error in judgment, 
or similar instance of fault on the part 
of VA in furnishing hospital care, 
medical or surgical treatment, or 
examination; or was (2) an event not 
reasonably foreseeable.  VA will obtain a 
medical opinion on this matter for you.  
However, you may also obtain and submit 
medical evidence, including a medical 
opinion, to support and substantiate your 
claim.  You should submit to VA any 
information or evidence which you have 
not already submitted to VA and which 
pertains to this claim."

The letter should also tell the veteran 
when and where to send information or 
evidence and who to contact at VA if he 
has any questions.

2.  Thereafter, schedule the veteran for 
an examination by a physician, preferably 
a neurologist, if available, who will, in 
addition to performing a neurological 
examination of the veteran, review the 
relevant medical records, which should 
include the medical records in the 
veteran's claims file, and render an 
opinion concerning the following:  

a.  Did the appellant developed any 
additional disability(ies) due to VA 
treatment administered at the 
Minneapolis VAMC Pain Clinic on 
February 13, 2002, including an 
injection into the epidural space at 
C6-7; and if so, what is the 
diagnosis of the additional 
disability(ies)?  

b.  If the appellant did develop any 
additional disability(ies) due to VA 
treatment, please state whether the 
proximate or direct cause of the 
disability was either of the 
following: 

(A) carelessness, negligence, lack 
of proper skill, error in judgment, 
or similar instance of fault on the 
part of [VA] in furnishing the 
hospital care, medical or surgical 
treatment, or examination; or

(B) an event not reasonably 
foreseeable.  (To constitute such an 
event, the event need not be 
completely unforeseeable or 
unimaginable but must be one that a 
reasonable health care provider 
would not have considered to be an 
ordinary risk of the treatment 
provided.) 

If the opinion cannot be expressed 
in terms of medical certainty, the 
doctor should state the opinion in 
terms of probability, i.e., whether 
it is likely that A caused B; or 
unlikely that A caused B; or at 
least as likely as not that A caused 
B (as opposed to B's having been 
caused by some other factor).  (The 
term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that 
the medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically 
sound to find in favor of causation 
as it is to find against it.)

A complete rationale for any opinion 
expressed should be included in the 
report.

3. Thereafter, the claim for compensation 
under 38 U.S.C. § 1151 should be 
readjudicated.  If the benefit sought on 
appeal is not granted, the appellant and 
his representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate. The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




